 


113 HR 1093 IH: No Knives Act of 2013
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1093 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2013 
Mr. Markey (for himself, Mr. Grimm, Mr. Tonko, Mr. Grijalva, Mr. Lynch, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To direct the Assistant Secretary of Homeland Security (Transportation Security Administration) to prohibit airplane passengers from bringing aboard a passenger aircraft any item that was prohibited as of March 1, 2013. 
 
 
1.Short titleThis Act may be cited as the No Knives Act of 2013. 
2.Requirement to prohibit items on passenger airplanesThe Assistant Secretary of Homeland Security (Transportation Security Administration) shall prohibit carriage aboard a passenger aircraft operated by an air carrier or foreign air carrier in air transportation or intrastate air transportation of any item that was prohibited from being carried aboard such an aircraft on March 1, 2013. 
 
